Exhibit 10.1
FORM OF VOTING AGREEMENT
FOR HOLDERS OF COMPANY COMMON STOCK
     THIS VOTING AGREEMENT (“Agreement”), dated as of December 18, 2009, is made
by and among Myriad Pharmaceuticals, Inc., a Delaware corporation (“Parent”),
Javelin Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
undersigned holder (“Stockholder”) of shares of capital stock of the Company
(the “Shares”).
     WHEREAS, Parent, MPI Merger Sub, Inc., a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), and the Company have entered into an
Agreement and Plan of Merger, dated of even date herewith (as such agreement may
be subsequently amended or modified, the “Merger Agreement”), providing for the
merger of Merger Sub with and into the Company (the “Merger”);
     WHEREAS, Stockholder beneficially owns and has sole voting power (or shares
such power with Stockholder’s spouse) with respect to the number of Shares, and
holds stock options or other rights to acquire the number of Shares, indicated
opposite Stockholder’s name on Schedule 1 attached hereto;
     WHEREAS, as an inducement to, and a condition to the willingness of, Parent
and Merger Sub to enter into the Merger Agreement, and in consideration of the
substantial expenses incurred and to be incurred by them in connection
therewith, Stockholder has agreed to enter into and perform this Agreement; and
     WHEREAS, all capitalized terms used in this Agreement without definition
herein shall have the meanings ascribed to them in the Merger Agreement.
     NOW, THEREFORE, in consideration of, and as a condition to, Parent and
Merger Sub entering into the Merger Agreement and proceeding with the
transactions contemplated thereby, and in consideration of the expenses incurred
and to be incurred by them in connection therewith, Stockholder, Parent and the
Company agree as follows:
     1. Agreement to Vote Shares. Stockholder agrees that, prior to the
Expiration Date (as defined in Section 2 below), at any meeting of the
stockholders of the Company or any adjournment or postponement thereof, or in
connection with any written consent of the stockholders of the Company, with
respect to the Merger, the Merger Agreement or any Company Acquisition Proposal,
Stockholder shall:
          (a) appear at such meeting or otherwise cause the Shares and any New
Shares (as defined in Section 3 below) to be counted as present thereat for
purposes of calculating a quorum;
          (b) from and after the date hereof until the Expiration Date, vote (or
cause to be voted) or deliver a written consent (or cause a written consent to
be delivered) covering all of the Shares and any New Shares that Stockholder
shall be entitled to so vote: (i) in favor of adoption and approval of the
Merger Agreement and all other transactions contemplated by the Merger Agreement
and any matter necessary for consummation of the Merger as to which stockholders
of the Company are called upon to vote in favor of or consent to and
(ii) against any





--------------------------------------------------------------------------------



 



Company Acquisition Proposal. Stockholder shall not take or commit or agree to
take any action inconsistent with the foregoing.
     2. Expiration Date. As used in this Agreement, the term “Expiration Date”
shall mean the earlier to occur of (a) the Merger Effective Time, (b) such date
and time as the Merger Agreement shall be terminated pursuant to Article X
thereof or otherwise, or (c) upon mutual written agreement of each of the
parties to terminate this Agreement. This Agreement shall automatically
terminate upon the Expiration Date. Upon termination or expiration of this
Agreement, no party shall have any further obligations or liabilities under this
Agreement; provided, however, such termination or expiration shall not relieve
any party from liability for any willful breach of this Agreement or acts of bad
faith prior to termination hereof.
     3. Additional Purchases. Stockholder agrees that any shares of capital
stock or other equity securities of the Company that Stockholder purchases or
with respect to which Stockholder otherwise acquires sole voting power (or
shared voting power with Stockholder’s spouse) after the execution of this
Agreement and prior to the record date for determining the Company stockholders
entitled to vote with respect to the Merger, whether by the exercise of any
stock options or otherwise (“New Shares”), shall be subject to the terms and
conditions of this Agreement to the same extent as if they constituted the
Shares.
     4. Agreement to Retain Shares. From and after the date hereof until the
Expiration Date, Stockholder shall not, directly or indirectly, knowingly take
any action that would make any representation or warranty of Stockholder
contained herein untrue or incorrect in any material respect or have the effect
of preventing or disabling Stockholder from performing Stockholder’s obligations
under this Agreement. Notwithstanding the foregoing, Stockholder may make
transfers of Shares (a) by will or by operation of law or other transfers for
estate-planning purposes, in which case this Agreement shall bind all
transferees, and (b) as Parent may otherwise agree in writing in its sole
discretion. Notwithstanding anything contained herein to the contrary, nothing
in this Agreement shall prohibit or prevent the cashless exercise of any Company
Stock Options by Stockholder.
     5. Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to Parent and the Company as follows:
          (a) Stockholder has the full power and authority to execute and
deliver this Agreement and to perform Stockholder’s obligations hereunder;
          (b) this Agreement has been duly executed and delivered by or on
behalf of Stockholder and, to Stockholder’s knowledge and assuming this
Agreement constitutes a valid and binding agreement of Parent and the Company,
constitutes a valid and binding agreement with respect to Stockholder,
enforceable against Stockholder in accordance with its terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally;
          (c) except as set forth on Schedule 1, Stockholder beneficially owns
the number of Shares indicated opposite Stockholder’s name on Schedule 1, and
will own any New

2



--------------------------------------------------------------------------------



 



Shares, free and clear of any liens, claims, security interests, pledges or
other encumbrances or restrictions of any kind or nature whatsoever (“Liens”)
except for any restrictions under applicable securities laws, and has sole, and
otherwise unrestricted, voting power with respect to such Shares or New Shares
and none of the Shares or New Shares is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of the Shares
or the New Shares, except as contemplated by this Agreement;
          (d) to the knowledge of Stockholder, the execution and delivery of
this Agreement by Stockholder does not, and the performance by Stockholder of
his or her obligations hereunder and the compliance by Stockholder with any
provisions hereof will not, violate or conflict with, result in a material
breach of or constitute a material default (or an event that with notice or
lapse of time or both would become a material default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of any Liens on any Shares or New Shares pursuant to, any
agreement, instrument, note, bond, mortgage, contract, lease, license, permit or
other obligation or any order, arbitration award, judgment or decree to which
Stockholder is a party or by which Stockholder is bound, or any law, statute,
rule or regulation to which Stockholder is subject or, in the event that
Stockholder is a corporation, partnership, trust or other entity, any bylaw or
other organizational document of Stockholder; and
          (e) to the knowledge of Stockholder, the execution and delivery of
this Agreement by Stockholder does not, and the performance of this Agreement by
Stockholder does not and will not, require any consent, approval, authorization
or permit of, or filing with or notification to, any governmental or regulatory
authority by Stockholder except for applicable requirements, if any, of the
Exchange Act, and except where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not
prevent or delay the performance by Stockholder of his or her obligations under
this Agreement in any material respect.
     6. Irrevocable Proxy. Subject to the last sentence of this Section 6, by
execution of this Agreement, Stockholder does hereby appoint Adrian N. Hobden,
Ph.D., President and Chief Executive Officer of Parent, Robert J. Lollini, Chief
Financial Officer of Parent, and Andrew Gibbs, Secretary of Parent, and each of
them, with full power of substitution and resubstitution, as Stockholder’s true
and lawful attorney and proxy, to the fullest extent of the undersigned’s rights
with respect to the Shares, to vote, if Stockholder is unable to perform his or
her obligations under this Agreement, each of the Shares and New Shares solely
with respect to the matters set forth in Section 1 hereof. Stockholder intends
this proxy to be irrevocable and coupled with an interest hereunder until the
Expiration Date in accordance with the provisions of Section 212 of the DGCL and
hereby revokes any proxy previously granted by Stockholder with respect to the
Shares and represents that none of such previously granted proxies are
irrevocable. Notwithstanding anything contained herein to the contrary, this
irrevocable proxy shall automatically terminate upon the Expiration Date of this
Agreement.
     7. No Solicitation. From and after the date hereof until the Expiration
Date, Stockholder, insofar as Stockholder is acting in his, her or its capacity
as a stockholder of the Company, shall not (a) initiate, solicit, seek or
knowingly encourage or support any inquiries, proposals or offers that
constitute or may reasonably be expected to lead to, a Company

3



--------------------------------------------------------------------------------



 



Acquisition Proposal, (b) engage or participate in, or knowingly facilitate, any
discussions or negotiations regarding, or furnish any nonpublic information to
any Person in connection with, any inquiries, proposals or offers that
constitute, or may reasonably be expected to lead to, a Company Acquisition
Proposal, (c) enter into any letter of intent, agreement in principle or other
similar type of agreement relating to a Company Acquisition Proposal, or enter
into any agreement or agreement in principle requiring the Company to abandon,
terminate or fail to consummate the transactions contemplated by the Merger
Agreement, (d) initiate a stockholders’ vote or action by consent of the
Company’s stockholders with respect to a Company Acquisition Proposal,
(e) except by reason of this Agreement, become a member of a “group” (within the
meaning of Section 13(d) of the Exchange Act) with respect to any voting
securities of the Company that takes any action in support of a Company
Acquisition Proposal or (f) propose or agree to do any of the foregoing. In the
event that Stockholder is a corporation, partnership, trust or other entity, it
shall not permit any of its Subsidiaries or Affiliates to, nor shall it
authorize any officer, director or representative of Stockholder, or any of its
Subsidiaries or Affiliates to, undertake any of the actions contemplated by this
Section 7. Nothing in this Section 7 shall restrict any actions permitted under
the Merger Agreement by Stockholder in his or her capacity as an officer or
director of the Company.
     8. Fiduciary Responsibilities. Stockholder makes no agreement or
understanding herein in his or her capacity as a director or officer of the
Company. Without limiting the generality of the foregoing, Stockholder (or a
designee of Stockholder) signs solely in his or her capacity as the record and
beneficial owner of Stockholder’s Shares and nothing herein shall limit or
affect any actions taken by Stockholder (or a designee of Stockholder) in his or
her capacity as an officer or director of the Company in exercising his or her
or the Company’s or the Company’s Board of Directors’ rights in connection with
the Merger Agreement or otherwise and such actions shall not be deemed to be a
breach of this Agreement.
     9. Specific Enforcement. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to seek specific relief hereunder,
including, without limitation, an injunction or injunctions to prevent and
enjoin breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, in any state or federal court in any competent
jurisdiction, in addition to any other remedy to which they may be entitled at
law or in equity. Any requirements for the securing or posting of any bond with
respect to any such remedy are hereby waived.
     10. Further Assurances. Stockholder shall, from time to time, execute and
deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as Parent or the Company may
reasonably request for the purpose of effectively carrying out the transactions
contemplated by this Agreement and the Merger Agreement.
     11. Disclosure. Stockholder hereby agrees that Parent and the Company may
publish and disclose in the Registration Statement (including all documents and
schedules filed with the SEC), the Joint Proxy Statement, any Current Report on
Form 8-K required to be filed in connection with the Merger, any filing with any
regulatory authority in connection with the Merger and any related documents
filed with such regulatory authority and as otherwise required

4



--------------------------------------------------------------------------------



 



by Law, Stockholder’s identity and ownership of Shares and New Shares and the
nature of Stockholder’s commitments, arrangements and understandings under this
Agreement and may further file this Agreement as an exhibit to the Registration
Statement or prospectus or in any other filing made by Parent or the Company as
required by Law or the terms of the Merger Agreement, including with the SEC or
other regulatory authority, relating to the Merger, all subject to prior review
and an opportunity to comment by Parent’s and the Company’s counsel.
     12. Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or sent by
nationally-recognized overnight courier (providing proof of delivery) or by
electronic mail (providing a copy to be delivered by mail) or by facsimile
transmission (providing confirmation of transmission) to Parent or the Company,
as the case may be, in accordance with Section 12.02 of the Merger Agreement and
to Stockholder at its address set forth on Schedule 1 attached hereto (or at
such other address for a party as shall be specified by like notice).
     13. Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
     14. Binding Effect and Assignment. All of the covenants and agreements
contained in this Agreement shall be binding upon, and inure to the benefit of,
the respective parties and their permitted successors, assigns, heirs,
executors, administrators and other legal representatives, as the case may be.
Except as otherwise set forth in this Section 14, this Agreement may not be
assigned by any party hereto without the prior written consent of the other
parties hereto.
     15. No Third Party Beneficiaries. This Agreement is not intended, and shall
not be deemed, to confer any rights or remedies upon any person other than the
parties hereto and their respective successors and permitted assigns, to create
any agreement of employment with any person or to otherwise create any
third-party beneficiary hereto.
     16. No Waivers. No waivers of any breach of this Agreement extended by
Parent or the Company to Stockholder shall be construed as a waiver of any
rights or remedies of Parent or the Company, as applicable, with respect to any
other stockholder of the Company who has executed an agreement substantially in
the form of this Agreement, with respect to Shares held or subsequently held by
such stockholder or with respect to any subsequent breach of Stockholder or any
other such stockholder of the Company. No waiver of any provisions hereof by any
party shall be deemed a waiver of any other provisions hereof by any such party,
nor shall any such waiver be deemed a continuing waiver of any provision hereof
by such party.

5



--------------------------------------------------------------------------------



 



     17. Governing Law; Jurisdiction and Venue. THIS AGREEMENT IS MADE UNDER,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action
between or among any of the parties, whether arising out of this Agreement or
otherwise, (a) each of the parties irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of the state and federal courts
located in New Castle County, Delaware; (b) if any such action is commended in a
state court, then, subject to applicable law, no party shall object to the
removal of such action to any federal court located in New Castle County,
Delaware; (c) each of the parties irrevocably waives the right to trial by jury;
and (d) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepared, to the address
at which such party is to receive notice in accordance with Section 12.
     18. Waiver of Jury Trial. The parties hereto hereby waive any right to
trial by jury with respect to any action or proceeding related to or arising out
of this Agreement, any document executed in connection herewith and the matters
contemplated hereby and thereby.
     19. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations and any applicable provision of the Company’s
Certificate of Incorporation, the transactions contemplated by the Merger
Agreement, (b) the Merger Agreement is executed by all parties thereto, and
(c) this Agreement is executed by all parties hereto.
     20. Entire Agreement; Amendment. This Agreement supersedes all prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof. This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by each party hereto.
     21. Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction or interpretation of this Agreement.
     22. Counterparts. This Agreement may be executed and delivered, including
by facsimile transmission, in one or more counterparts, each of which will be
deemed an original but all of which together shall constitute one and the same
instrument.

6



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

                  STOCKHOLDER    
 
           
 
     
 
   
 
  Name:        
 
     
 
   
 
                MYRIAD PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                JAVELIN PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   





--------------------------------------------------------------------------------



 



Schedule 1
Stockholder/Address:
Shares/Options/Rights to Acquire Shares held by Stockholder:





--------------------------------------------------------------------------------



 



Schedule of Signatories

•   Martin J. Driscoll

•   Jackie M. Clegg

•   Neil W. Flanzraich

•   Peter D. Kiernan, III

•   Fred H. Mermelstein

•   Georg Nebgen

•   Douglas G. Watson

•   Stephen J. Tulipano

•   Daniel B. Carr

